Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 8, 9, 10, 14, 16, and 17 rejected under 35 U.S.C. 103 as being unpatentable over KANOH et al. (US. Pub. No. 2020/0036974 A1) in view of Chen et al.(US. Pub. No. 2018/0063527 A1).

Regarding claim 1 KANOH teaches a method of encoding video data ([para 0003]-video coding) comprising: associating a luma new filter value, with a plurality of luma filters([abstract; para 0051; 0053]-filter value), in an adaptation parameter set, wherein the luma new filter value indicates whether at least one luma filter is present in an adaptive parameter set (APS) ([para 0201 ; 0236; 0286 and see in claim 1]-) intra predictor 124 generates an intra prediction signal by intra prediction with reference to samples (for example, luma and/or chroma values) of a block); associating a chroma new filter value, with a plurality of chroma filters, in the adaptation parameter set, wherein the chroma new filter value indicates whether at least one chroma filter is present in the APS([para 0201 ; 0236; 0286 and see in claim 1]-) intra predictor 124 generates an intra prediction signal by intra prediction with reference to samples (for example, luma and/or chroma values) of a block; [see also Fig. 4A-4C ]).
However, KANOH does not explicitly disclose associating a cross component Cb new filter value, with a plurality of chroma component Cb chroma filters, in the adaptation parameter set, wherein the cross component Cb new filter value indicates whether at least one cross component Cb filter is present in the APS; associating a cross component Cr new filter value, with a plurality of chroma component Cr chroma filters, in the adaptation parameter set, wherein the cross component Cr new filter value indicates whether at least one cross component Cr filter is present in the APS; setting a joint constraint, on the luma new filter value, the chroma new filter value, the cross component Cb new filter value, and the cross component Cr new filter value, such that each of the luma new filter value, the chroma new filter value, the cross component Cb 
In an analogous art Chen teaches associating a cross component Cb new filter value, with a plurality of chroma component Cb chroma filters, in the adaptation parameter set, wherein the cross component Cb new filter value indicates whether at least one cross component Cb filter is present in the APS([para 0094-0095]- the video coder applies the cross-component filter as an in-loop filter immediately after applying the SAO filter. In some examples, the cross-component filter and a chroma ALF process share the same on/off flags. For instance, in one example, one or more flags control whether a video coder applies a chroma ALF process. In this example, video encoder 20 may signal the one or more flags as one or more syntax elements in a bitstream. In this example, the same one or more flags control whether the video coder applies the cross-component filter); associating a cross component Cr new filter value, with a plurality of chroma component Cr chroma filters, in the adaptation parameter set, wherein the cross component Cr new filter value indicates whether at least one cross component Cr filter is present in the APS([para 0083; 0084 and 0094-0095]- the video coder applies the cross-component filter as an in-loop filter immediately after applying the SAO filter. In some examples, the cross-component filter and a chroma ALF process share the same setting a joint constraint, on the luma new filter value, the chroma new filter value, the cross component Cb new filter value, and the cross component Cr new filter value, such that each of the luma new filter value, the chroma new filter value, the cross component Cb new filter value, and the cross component Cr new filter value are not disabled in a unit associated with an adaptation parameter set having a first adaptation parameter set identification (APS ID)([para 0099-0100]- video encoder 20 signals one slice-level flag to indicate the enabling of the cross-component filter for a current slice. When this slice-flag is signaled as off, the filter is disabled and no further syntax needs to be signaled below the slice-level. When the slice-level flag is signaled as on, video encoder 20 may also signal lower-level syntax to control the cross-component filter in finer granularity. For example, for each respective CTU/CTB, video encoder 20 may further signal a flag to indicate whether the cross-component filter is enabled for the respective CTU/CTB. In one example, all the controlling syntax below the slice-level may be coded using CABAC); and generating a bitstream, within a video frame, that includes the luma new filter value, the chroma new filter value, the cross component Cb new filter value, and cross component Cr new filter value in the unit associated with the adaptation parameter based on the joint constraint([para 0028;0063;0083 and 0094-0095; 0099]- the video coder applies the cross-component filter as an in-loop filter immediately 
Regarding claim 2, Chen teaches initializing a video encoder with the of luma new filter value equal to disabled, the chroma new filter value equal to disabled, the chroma cross component Cb filter value equal to disabled, the chroma cross component Cr filter value equal to disabled([para 0099-0100]- video encoder 20 signals one slice-level flag to indicate the enabling of the cross-component filter for a current slice. When  video encoder 20 signals one slice-level flag to indicate the enabling of the cross-component filter for a current slice. When this slice-flag is signaled as off, the filter is disabled and no further syntax needs to be signaled below the slice-level. When the slice-level flag is signaled as on, video encoder 20 may also signal lower-level syntax to control the cross-component filter in finer granularity. For example, for each respective CTU/CTB, video encoder 20 may further signal a flag to indicate whether the cross-component filter is enabled for the respective CTU/CTB. In one example, all the controlling syntax below the slice-level may be coded using CABAC). 
Regarding claim 6, Chen teaches determining one cross component Cb chroma filter, in the plurality of Cb chroma filters, for one chroma coding tree block (CTB), wherein if the cross component Cb new filter value in the adaptation parameter set is enabled, a cost function on the accessed unit is calculated based on the one cross component Cb chroma filter, in the plurality of cross component Cb chroma filters, with a filter index in the adaptation parameter set([para 0063; 0074]- one more rate/distortion 
Regarding claim 8, determining one cross component Cr chroma filter, in the plurality of Cr chroma filters, for one chroma coding tree block (CTB ), wherein if the cross component Cr new filter value in the adaptation parameter set is enabled, a cost function on the accessed unit is calculated based on the one cross component Cr chroma filter, in the plurality of cross component Cr chroma filters, with a filter index in the adaptation parameter set([para 0063; 0074]- one more rate/distortion cost check for chroma components is added for selecting the optimal chroma intra prediction mode. When the intra prediction modes other than CCLM luma-to-chroma prediction mode is used for chroma components of a CU, CCLM Cb-to-Cr prediction is used to enhance the Cr component prediction).
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 9 have been met in claim 1.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.
wherein the luma new filter value, the chroma new filter value, the cross component Cb chroma new filter value, the cross component Cr chroma new filter value having been transmitted subject to a joint constraint that not all of the luma new filter value, the chroma new filter value, the cross component Cb chroma new filter value, the cross component Cr chroma new filter value are equal to disabled in a bitstream within a same frame([para 0095]- the video coder applies the cross-component filter as an in-loop filter immediately after applying an ALF. In some examples, a video coder determines on/off flags of the cross-component filter by evaluating the reconstruction blocks before and after ALF. For example, a video coder may determine whether to apply the cross-component filter based on a value of an on/off flag. In this example, the video coder first performs the ALF for the luma component, the ALF filtered luma component is then used to apply a cross-component filter for the chroma components. The video coder then compares a rate-distortion of the filtered chroma components and the un-filtered chroma components to decide the value of an on/off flag for the cross-component filter). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chen to the modified system of KANOH a video coding device generates first and second components of a current picture. Additionally, the video coding device determines a first parameter and a second parameter. The first and second parameters are each based on a value of a current sample in the first component. The video coding device applies a cross-component filter to the current .

Allowable Subject Matter

Claims 3-5, 7,  11, 12, 13, 15 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, The method of claim 1, further comprising: enabling the luma new filter value if at least one luma coefficient in each luma filter in the plurality of luma filters is not equal to the first threshold value; enabling the chroma new filter value if at least one chroma coefficient in each chroma filter in the plurality of chroma filters is not equal to the second threshold value; enabling the cross component Cb new filter value if at least one cross component Cb coefficient in each cross component Cb new filter in the plurality of cross component Cb filters is not equal to the third threshold value; and enabling the cross component Cr new filter value if at least one cross component Cr coefficient in each cross component Cr filter in the plurality of cross component Cr filters is not equal to the fourth threshold value.
	

	

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	DENG et al., US 2022/0030220 A1, discloses a method for visual media processing, including performing a conversion between a current chroma block of visual media data and a bitstream representation of the current chroma block.
2.	KANG et. al., US 2020/0059642 A1, discloses a method and apparatus for encoding/decoding an image and a recording medium storing a bitstream.
3.	Wan et al., US 2013/0235926 A1, discloses  a video parameter processing in accordance with such digital video processing.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487